[Cite as State v. Padilla, 2015-Ohio-4220.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                   )

STATE OF OHIO                                         C.A. No.       14CA010640

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
KETSY I. PADILLA                                      COURT OF COMMON PLEAS
                                                      COUNTY OF LORAIN, OHIO
        Appellant                                     CASE No.   12CR085091

                                  DECISION AND JOURNAL ENTRY

Dated: October 13, 2015



        HENSAL, Presiding Judge.

        {¶1}     Ketsy Padilla appeals the denial of her motion to suppress in the Lorain County

Court of Common Pleas. For the following reasons, this Court affirms.

                                                 I.

        {¶2}     The uncontested facts of this case are that, on April 17, 2012, a postal inspector

identified a suspected drug parcel. The parcel was from Puerto Rico and was addressed to Ariel

Gonzalez at 2152 E. 30th St. in Lorain. When a drug dog sniffed the parcel, it alerted. After law

enforcement obtained a warrant to open the parcel, they opened it and found ten ounces of

cocaine inside. They subsequently repackaged the cocaine and fitted it with an electronic

transmitter that would alert when the parcel was opened. They also obtained a search warrant for

2152 E. 30th St. They then attempted a controlled delivery of the parcel, but no one was at the

residence. Shortly afterward, Ms. Padilla arrived at the house and checked the front porch and

mailbox.
                                                 2


       {¶3}    The following day, law enforcement attempted another controlled delivery. As a

postal inspector approached the front door of the residence with the parcel, Ms. Padilla opened

the front door, identified herself as Ariel Gonzalez, took possession of the parcel, and brought it

inside. Approximately two minutes later, the transmitter alerted. Thereupon, law enforcement

executed the search warrant. Upon entering, they found Ms. Padilla and Rafael Esquilin in the

kitchen next to the open parcel. Ms. Padilla identified herself and said that she lived at the

address with her grandmother and her boyfriend, Mr. Gonzalez. She also explained that the

parcel belonged to Mr. Gonzalez. Under questioning later that day, she revealed that, on April

16, Mr. Gonzalez told her that a package with cocaine would be arriving at the house and asked

her to accept delivery for him. She admitted that she had checked for the package on April 17

and received delivery of it on April 18 after identifying herself as Ariel Gonzalez.

       {¶4}    The Grand Jury indicted Ms. Padilla for trafficking in drugs, possession of drugs,

and use or possession of drug paraphernalia. Ms. Padilla moved to suppress the evidence against

her, arguing that the initial warrant to open the parcel was invalid because it was based on the

sniff of a drug dog that was unreliable and not properly certified. The State opposed her motion,

arguing that she did not have “standing” to challenge the search of the parcel. Following a

hearing on that issue, the trial court denied Ms. Padilla’s motion to suppress, concluding that she

did not have a legitimate expectation of privacy in the parcel. Ms. Padilla subsequently pleaded

no contest to the offenses. The trial court found her guilty and sentenced her to 11 years

imprisonment. Ms. Padilla has appealed, assigning as error that the court incorrectly denied her

motion to suppress.
                                                3


                                                II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED WHEN IT DENIED DEFENDANT-
       APPELLANT PADILLA’S MOTION TO SUPPRESS ON THE BASIS THAT
       SHE “LACKED STANDING.”

       {¶5}    Ms. Padilla argues that the trial court incorrectly determined that she did not have

a legitimate expectation of privacy in the parcel that she received at her home. A motion to

suppress presents a mixed question of law and fact:

       When considering a motion to suppress, the trial court assumes the role of trier of
       fact and is therefore in the best position to resolve factual questions and evaluate
       the credibility of witnesses. Consequently, an appellate court must accept the trial
       court’s findings of fact if they are supported by competent, credible evidence.
       Accepting these facts as true, the appellate court must then independently
       determine, without deference to the conclusion of the trial court, whether the facts
       satisfy the applicable legal standard.

(Internal citations omitted.) State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, ¶ 8.

       {¶6}    “The Fourth Amendment to the United States Constitution and Article I, Section

14, of the Ohio Constitution prohibit the police from conducting unreasonable and warrantless

searches and seizures.” State v. White, 9th Dist. Lorain No. 11CA010005, 2011-Ohio-6748, ¶ 6.

“Letters and other sealed packages are in the general class of effects in which the public at large

has a legitimate expectation of privacy[.]” United States v. Jacobsen, 466 U.S. 109, 114 (1984).

Fourth Amendment rights are personal in nature, however, and may not be vicariously asserted

by others. White at ¶ 6. “Therefore, ‘suppression of the product of a Fourth Amendment

violation can be successfully urged only by those whose rights were violated by the search

itself[.]’” Id., quoting Alderman v. United States, 394 U.S. 165, 171-172 (1969). “A person who

denies ownership of an item does not possess an expectation of privacy in the item to which he
                                                  4


or she disclaimed ownership[.]” State v. Carter, 11th Dist. Portage No. 2003-P-0007, 2004-

Ohio-1181, ¶ 31.

       {¶7}    Ms. Padilla argues that she had a legitimate expectation of privacy in the parcel

that was sent to her home even though it was addressed to Mr. Gonzalez and she told officers

that it was his cocaine. She argues that, under United States v. Sheldon, 351 F. Supp. 2d 1040

(D.Hawaii 2004), the recipient of a parcel who exercises dominion and control over it can be said

to hold a legitimate expectation of privacy in the parcel even if the recipient is not the addressee.

       {¶8}    In Sheldon, Hannah Sheldon received delivery of a package containing cocaine

that was addressed to her son. Shortly after she took the package into the house, a beeper that

had been placed in the package activated, indicating that the package had been opened. Agents

who entered the house immediately after the beeper alerted found the package in a bedroom that

was normally used by Ms. Sheldon. Ms. Sheldon’s son was present, but Ms. Sheldon was the

only occupant of the house who had fluorescent powder on her hands, indicating that she was the

only person to have handled the parcel. Ms. Sheldon told officers that her son had told her that a

package would be coming for her. The son explained that he had a source who would send him

drugs through the mail. If a package held cocaine, he would give it to his mother to sell. If it

contained other drugs, he would sell them himself. On this occasion, he had asked his source to

send him a shipment for “my mom” and had told his mother that “she was going to get ‘hers’ any

day now.” Id. at 1042. The court concluded that Ms. Sheldon had a reasonable expectation of

privacy in the parcel even though she was not the named sender or recipient in light of her

history of selling drugs for the sender of the parcel, her exercise of control over the parcel upon

delivery, and her actions demonstrating ownership of it, including hiding it under her bed. But

see United States v. Givens, 733 F.2d 339, 342 (4th Cir.1984) (concluding defendants did not
                                                5


have a privacy interest in a parcel that was not addressed to them even though they claimed that

they were the intended recipients of the package’s contents).

       {¶9}    Even if this Court were to agree that, under certain circumstances, a person could

have a privacy interest in a mail parcel that was addressed to someone else, the facts of this case

do not match Sheldon. Unlike in Sheldon, Ms. Padilla did not allege that she had any prior

relationship with the sender of the parcel. She also did not allege that she had distributed prior

shipments of drugs that had been sent to Mr. Gonzalez. Furthermore, unlike Ms. Sheldon, who

immediately told law enforcement that the drugs in the shipment were intended for her, Ms.

Padilla denied any connection to the contents of the package, telling law enforcement that the

cocaine belonged to her boyfriend.       We, therefore, conclude that the trial court correctly

determined that Ms. Padilla did not have a reasonable expectation of privacy in the parcel. See

United States v. Pierce, 959 F.2d 1297, 1303 (5th Cir.1992) (explaining that defendant had no

privacy interest in parcel because it was not addressed to him and he continually attempted to

disassociate himself from the package); United States v. Campbell, 434 Fed.Appx. 805, 809

(11th Cir.2011) (explaining that possession alone is insufficient to establish a Fourth

Amendment interest in an object).

       {¶10} Ms. Padilla also argues that she had a privacy interest in the parcel simply

because it was in the house that she lived in. She notes that, in State v. Masten, 3d Dist. Hancock

No. 5-88-7, 1989 WL 111983 (Sept. 29, 1989), the court determined that the defendant could

challenge the search of a locked cabinet that belonged to him even though he did not own the

residence where the cabinet was stored and disclaimed ownership of the contents of the cabinet.

She also notes that, in State v. Clark, 1st Dist. Hamilton Nos. C-900245, C-900246, 1991 WL
155213 (Aug. 14, 1991), the court concluded that she could challenge an officer’s entry into her
                                                  6


house even though she disclaimed ownership of the marijuana that he found in plain view upon

entering the house.

           {¶11} If the focus of Ms. Padilla’s motion to suppress was the warrant to search her

house, Masten and Clark might support her claim that she had an expectation of privacy in the

items within her home. The question before the trial court, however, was whether she had a

privacy interest in the parcel at the time it was subjected to the dog sniff.          Courts have

recognized that the addressee of a letter or package has a reasonable expectation of privacy in

those items before they have been delivered. Masten and Clark do not suggest that anyone who

lives at the address where a parcel is delivered has a privacy interest in the parcel while it was in

transit.

           {¶12} Because Ms. Padilla did not have a reasonable expectation of privacy in the parcel

that was addressed to Mr. Gonzalez, the trial court correctly denied her motion to suppress. Ms.

Padilla’s assignment of error is overruled.

                                                 III.

           {¶13} The trial court correctly denied Ms. Padilla’s motion to suppress. The judgment

of the Lorain County Court of Common Pleas is affirmed.

                                                                                Judgment affirmed.




           There were reasonable grounds for this appeal.

           We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                7


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



WHITMORE, J.
MOORE, J.
CONCUR.


APPEARANCES:

MARK S. ONDREJECH, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and NATASHA RUIZ GUERRIERI, Assistant
Prosecuting Attorney, for Appellee.